M'Kinney, J.
Suit in chancery, certified from the Knox Circuit Court, prior to a decree, the President Judge having been of counsel for one of the parties.
The hill is filed by Bruner in behalf of himself and Clark and Graeter, judgment-creditors of Charles Allen, deceased. It charges that Charles Allen, without consideration and to defraud his creditors, on the 27th of September, 1824, in the Knox Circuit Court, confessed judgment in favour of Charles Man-ville for the sum oí S,0I3 dollars and 59 cents; that execution was sued out on are succeeding ¿ay, and levied on all the real and personal estate of the defendant Allen; that it was sold, the former being 009 acres of land, for 305 dollars, and the latter for 277 dollars and I2¿ cents; that it was all purchased by the said Charles Manville; that the execution issued and the sale was made fraudulently, by agreement between the parties, to defraud the creditors of Allen. The death of Allen, and the grant of administration on his estate to Charles Man-ville, on the 7th of May, 1825, are stated. It further charges, that the complainant and the other judgment-creditors respectively recovered, in the Knox Circuit Court, judgments against the said Charles Manville, administrator of Charles Allen, deceased—the complainant, on the 23d of March, 1827, for 246 dollars and 50 cents—the said Clark, on the 22d of August, 1828, for 168 dollars and 50 cents—and the said Graeter, on the 20th of March, 1827; that executions on said judgments were issued on the 9th of April, 1827, and each returned “no property found;” that said judgments are unpaid, and there is no property of the said Allen by which they can he satisfied. The death of Charles Manville is also charged, and the grant *486of administration on his estate to Eli Manville, one of the defendants. The heirs of Charles Alien and of Charles Manville, and the administrator of the latter, are made defendants. It prays, 1st, an injunction to restrain the administrator, Eli Man-ville, from procuring an order to sell the land described in it; and 2dly, that the judgment confessed by Charles Allen in favour of Charles Manville be set aside, and that the land purchased by said Charles Manville be subjected to the judgments in favour of the complainants.
Judah, for the complainants.
Kinney, for the defendants.
The bill was taken as confessed against the administrator for want of an answer, and answered by the guardians ad litem of the heirs, and by Wilkins and his wife Sarah, late Sarah Man-ville. Its allegations are not denied, but proof required. The testimony fully supports the charges in the bill. The avowed object of the parties was to protect the property of Allen from the claims of his creditors. Suits instituted by the complainants were pending at the term the judgment was confessed. The law permits a debtor to prefer one creditor to another, but this must be done bona fide. The vested rights of others cannot be affected. M'Menomy v. Roosevelt, 3 Johns. Ch. Rep. 446. If Allen had been indebted to Manville to the amount of the debt, the judgment would have been valid. The testimony shows the contrary. Shall this judgment then operate to the prejudice of Allen's creditors? We think not. The fraud with which it is tainted avoids it. The complainants have used the proper diligence. They are entitled to relief. It is well settled that equity will relieve against judgments obtained by fraud. Reigal v. Wood, 1 Johns. Ch. Rep. 402.—1 Madd. Ch. Rep. 236. The judgment thus confessed is void. It created no valid lien upon the land of Allen. The title of the purchaser, himself a party to the fraud, cannot be sustained. Livingston v. Hubbs and others, 2 Johns. Ch. Rep. 512.
Per Curiam.
It is decreed, &c. that the judgment confessed, «fee., the execution, sale, sheriff’s deed, &c., are fraudulent and void, &c.; and that the land be sold, &c. to satisfy the complainants, &c.